Hart, J. This suit was commenced in a justice of the peace court by appellee against appellant to recover the sum of $225 alleged to be due her on a policy of life .insurance. The justice rendered judgment in favor of appellants. On appeal to the circuit -court, there was a trial before a jury, and the court directed a verdict in favor of appellee. From the judgment rendered, an appeal has been duly prosecuted to this court. The facts, so far as material, are as follows: On the 14th day of January, 1906, the St. Mark Podge, United Brothers of Friendship and Sisters -of Mysterious Ten, a fraternal insurance -corporation, organized under the laws of the State of Arkansas, issued a policy of life insurance for $225 to one of its members, Philip Jones, in favor of Emma Rogers. In December, 1908, upon the written application of said Philip Jones, the beneficiary named in the policy was changed from Emma Rogers to pu-cy Ross, and, as changed, the policy was in force at the death of the insured, which occurred some time during the following January. The by-laws of the association contain a provision that any member in open lodge may ask for the change of the name of the beneficiaries in his policy, and 'that the secretary shall change the name and keep a record of the same. In the -case of Beasely v. Mutual Aid Association, 94 Ark. 499, this court held that the beneficiary in a policy of this kind had no vested rights therein. To the same effect, see Strickland v. Strickland, 87 Ark. 131. Hence the only question which affects the rights -of appellee in this case is whether or not there has been an actual change of beneficiaries before the death of the insured. The records of the association show that such change was made before the death of the insured. The insured, according to the testimony introduced by appellee, applied to the company by a written communication to -change -the name of the beneficiary in his policy, and designated the person -whom he wished to be substituted. This communication was delivered to appellant company in open lodge, and was accepted by it. The company thus recognized his right to change the beneficiary, and accepted this method of doing so. Whether the change is strictly according t-o the by-laws is immaterial. The by-laws authorized the change, and the change was made by defendant company on the application of the insured, and the company now is estopped from questioning the validity of the change. Beasely v. Mutual Aid Assn. supra; Smith v. Metropolitan L. Ins. Co., 222 Pa. 226, 20 L. R. A. (N. S.) 928. Appellee, having no vested right in the policy, could not question the method by which the change of beneficiaries was made. She was only interested in the question of whether or not a change had actually been made. It follows that the -court erred in -directing a verdict for appellee, and for this error the judgment must he reversed,' and the cause will be remanded for a new trial.